Kiley, J. (dissenting):
It is conceded by the State that the sheep were attacked and some damage done in the manner alleged by respondent. The appellant raises but two questions: First. That the statutory procedure followed was improper, in that under the Agricultural Law there are no proceedings for review. Second. That the damages were excessive. As to the first objection: Chapter 9 of the Laws of 1909, which constitutes •chapter 1 of the Consolidated Laws, is entitled “An act in relation to agriculture,” etc. Section 1 provides that its short title shall be the “Agricultural Law.” That law with its several and subsequent amendments was the only law we had on that subject until the “ Farms and Markets Law ” (Consol. Laws, chap. 69; Laws of 1917, chap. 802). A reading of this *164law and of the Agricultural Law, with the subsequent amendments to each, shows that said laws are closely allied, interrelated and complement's of each other. The only other similar legislation to which our attention has been called was article 7 of the County Law, as amended, which was repealed by chapter 800 of the Laws of 1917 (adding to Agricultural Law, art. 5-B). Section 30 of the Farms and Markets Law defines the powers and purposes of that law, and subdivision 1 of the section provides that one of the powers .and duties of the Department of Farms and Markets is to “ execute and carry into effect the laws of the State and the rules of the council, relative to agriculture,” etc. The Agricultural Law provided for damages suffered by owners of sheep through destruction or injury inflicted by dogs. The tax on dogs, or for permission to keep dogs, was intended, primarily, as the source from which these damages should be paid. Assessors and appraisers were the tribunal to determine the amount. The development of every branch of endeavor, of the resources and sources from which the human family drew its sustenance, and the increase in value of the individual units, making up such sources and resources, easily visualized, the consequent increased damage wrought, prompted the many amendments to the laws affecting agriculture and the several elements and attributes which make up the whole fabric. As a result we have the present confusing and disrelated sections making up the body of the la’ws intended to apply to the same subject. No quarrel is had with the declaration that the right to damage for the killing of or damage to sheep by dogs, so far as payment therefor by other than the owner of the dogs, is purely statutory; but it is an old statutory privilege viewed from the standpoint of our national life. The killing or wounding by dogs has always remained as the basal source of the right to damage of the owner of the sheep. Rights have been multiplied and remedies amplified. Conditions, if we were to continue this relief, demanded these amendments, these additional rights and remedies. The sheep, from being an insignificant little animal searching uplands and mountains for sustenance, has grown to be one of our important domestic animals, its breeds developed, its standing in the world so enhanced that the best lowlands are none too good for it. *165Enormous values are tied up in single flocks. There came a time, and not so very long ago, when this was recognized; it was also recognized that assessors and appraisers ofttimes could not see this steadily increasing value in the sheep that had been killed by a mangy cur. Owners were at their mercy. Hence sections 55 and 100 of the Farms and Markets Law were enacted. Still no judicial review was provided for by section 55. This omission in the previous laws, urged and rightly so, that so important a question should be entitled to a judicial review. Section 56 gives that right. (See, also, Laws of 1921, chap. 475, amdg. said sections.) Sections 139-e and 139-f of the Agricultural Law (as added by Laws of 1917, chap. 800) provide for the rule of damage, and go to remedy and procedure, and in no way change the cause of action; they were not intended to change it; they are right. (See, also, Laws of 1918, chap. 439, and Laws of 1920, chap. 767, amdg. said sections.) They were passed contemporaneous with and took effect subsequent to the Farms and Markets Law, and from what had gone before were necessary; they are not inconsistent with the Farms and Markets Law. The proceeding of the relator was regular. As to the second question, excessive damages. Section 139-e of the Agricultural Law states the rule of damage. The Karakul breed of sheep are valuable, way beyond any other breed of sheep known to this country; as the common breeds are valuable fpr the meat, breeding purposes and wool within their sphere, so the Karakul sheep are valuable in their sphere — much more so than other breeds of sheep. The State does not question the damage suffered by the relator; its position in that regard is to the effect that it is a fur-bearing animal not contemplated by the statute. Because this animal is more valuable than other breeds, on account of its fur and breeding purposes, that does not make it none the less a sheep, nor change it into a goat. If there is a distinction to be drawn because of these more valuable qualities, it is for the Legislature to make that distinction, not the courts. I favor the affirming of Mr. Justice Hinman’s order.
Orders appealed from reversed and proceeding dismissed, with costs.